DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerofolini (US 2010/0274136).
With respect to claim 1, Cerofolini discloses an acoustic transducer device (Figs 10-11) comprising: a piezo sound transducer (item 210) configured to emit a first sound wave in a radiation direction on the basis of a control signal (Fig 11); and an MUT sound transducer (item 310) configured to provide an output signal on the basis of a second sound wave received from a receive direction (Fig 11); wherein the piezo sound transducer and the MUT sound transducer are arranged such that the MUT sound transducer encloses the piezo sound transducer when a location of the piezo sound transducer and a location of the MUT sound transducer are projected into a plane (Figs 10-11); and wherein an internal dimension of the MUT sound transducer is larger than an external dimension of the piezo sound transducer (Figs 10-11).
With respect to claim 2, Cerofolini discloses the acoustic transducer device as claimed in claim 1, wherein the MUT sound transducer is arranged along the radiation direction of the piezo sound transducer (Figs 10-11).
With respect to claim 3, Cerofolini discloses the acoustic transducer device as claimed in claim 1, wherein the piezo sound transducer and the MUT sound transducer are acoustically coupled to each other (Fig 11), so that the MUT sound transducer is directly excited by emission of the first sound wave on the part of the piezo sound transducer (Fig 11).
With respect to claim 4, Cerofolini discloses the acoustic transducer device as claimed in claim 1, further comprising an acoustic coupling element (items 32, 601, 701, and 801) configured to acoustically couple the piezo sound transducer and the MUT sound transducer (Fig 11).
With respect to claim 5, Cerofolini discloses the acoustic transducer device as claimed in claim 4, wherein the acoustic coupling element is an acoustic lens (item 801) configured to influence propagation of the first sound wave (Fig 11), the MUT sound transducer being mechanically connected to the acoustic lens, so that the first sound wave emitted by the piezo sound transducer and influenced by the acoustic lens impinges on the MUT sound transducer and is coupled into a medium by the MUT sound transducer (Fig 11).
With respect to claim 6, Cerofolini discloses the acoustic transducer device as claimed in claim 1, wherein the piezo sound transducer and the MUT sound transducer are fixedly connected to each other within a stack, wherein moving of an element of the 
With respect to claim 7, Cerofolini discloses an acoustic transducer device (Figs 10-11) comprising: a piezo sound transducer (item 210) configured to emit a first sound wave in a radiation direction on the basis of a control signal (Fig 11); and an MUT sound transducer (item 310) configured to provide an output signal on the basis of a second sound wave received from a receive direction (Fig 11); and an acoustic coupling element (item 801) configured to acoustically couple the piezo sound transducer and the MUT sound transducer (Fig 11); wherein the acoustic coupling element is an acoustic lens (item 801) configured to influence propagation of the first sound wave (Fig 11), the MUT sound transducer being mechanically connected to the acoustic lens, so that the first sound wave emitted by the piezo sound transducer and influenced by the acoustic lens impinges on the MUT sound transducer and is coupled into a medium by the MUT sound transducer (Fig 11), wherein the piezo sound transducer and the MUT sound transducer are arranged such that the piezo sound transducer encloses the MUT sound transducer (Figs 10-11).
With respect to claim 8, Cerofolini discloses the acoustic transducer device as claimed in claim 1, comprising a multitude of sound transducers arranged along a path, said multitude of sound transducers comprising a plurality of piezo sound transducers or a plurality of MUT sound transducers, and the plurality of piezo sound transducers being spaced apart by the MUT sound transducer along the path and/or the plurality of MUT sound transducers being spaced apart by the piezo sound transducer along the path (Fig 11).
With respect to claim 9, Cerofolini discloses the acoustic transducer device as claimed in claim 1, wherein the piezo sound transducer and/or the MUT sound transducer is formed as an array comprising a plurality of sound transducer elements (Fig 11).
With respect to claim 10, Cerofolini discloses the acoustic transducer device as claimed in claim 8, wherein the plurality of sound transducer elements of a sound transducer are mechanically connected to one another (Fig 11).
With respect to claim 11, Cerofolini discloses the acoustic transducer device as claimed in claim 1, wherein the receive direction and the radiation direction are trigonometrically linked via an object reflecting the sound wave (Figs 6, 7, and 11).
With respect to claim 12, Cerofolini discloses the acoustic transducer device as claimed in claim 1, wherein a directional component of the radiation direction and a directional component of the receive direction are identical (Figs 6, 7, and 11)
With respect to claim 13, Cerofolini discloses an acoustic transducer device (Figs 10-11) comprising: a piezo sound transducer (item 210) configured to emit a first sound wave in a radiation direction on the basis of a control signal (Fig 11); and an MUT sound transducer (item 310) configured to provide an output signal on the basis of a second sound wave received from a receive direction; wherein the piezo sound transducer and the MUT sound transducer are acoustically coupled to each other (Fig 11), so that moving of an element of the piezo sound transducer may cause a movement in an element of the MUT sound transducer, and vice versa, so that by performing a movement on the part of the piezo sound transducer, said movement is transferred to the MUT sound transducer (Fig 11), and a movable element thereof (items 601, 701, 
With respect to claim 14, Cerofolini discloses an acoustic transducer device (Figs 10-11)comprising: a piezo sound transducer (item 201) configured to emit a first sound wave in a radiation direction on the basis of a control signal (Fig 11); and an MUT sound transducer (item 301) configured to provide an output signal on the basis of a second sound wave received from a receive direction (Fig 11); wherein an internal dimension of the piezo sound transducer is larger than or equal to an external dimension of the MUT sound transducer (Figs 10-11); and an acoustic coupling element (items 32, 601, 701, and 801) configured to acoustically couple the piezo sound transducer and the MUT sound transducer (Fig 11).
With respect to claim 15, Cerofolini discloses an acoustic system comprising: an acoustic transducer device as claimed in claim 1, a control device (item 50) configured to control the piezo sound transducer of the transducer device so as to acquire the output signal from the MUT sound transducer and so as to provide an information signal comprising information which relates to acquiring the second sound wave on the basis of a reflection of the first sound wave at an object. (Fig 11).
With respect to claim 16, Cerofolini discloses the acoustic system as claimed in claim 15, wherein the control device is configured to control the piezo sound transducer and the MUT sound transducer simultaneously during a time interval, so that the piezo sound transducer and the MUT sound transducer generate the first sound wave at the same time (Fig 11).
With respect to claim 17, Cerofolini discloses the acoustic system as claimed in claim 15, comprising a processing arrangement (item 50) configured to acquire the information signal from the control device and to generate from the information signal an image signal which may be represented as an optical image of the received sound wave and is based on a reflection of the first sound wave at the object, so that the second sound wave is acquired (Figs 6, 7, and 11).
With respect to claim 18, Cerofolini discloses the acoustic system as claimed in claim 15, wherein the transducer device comprises a multitude of MUT sound transducer elements, the information signal being based on a multitude of output signals which are based on the second sound wave, the acoustic system comprising a processing arrangement (item 50) configured to determine, on the basis of the information signal, a direction from which the second sound wave is received by the transducer device (Figs 6, 7, and 11)
With respect to claim 20, Cerofolini discloses the acoustic system as claimed in claim 15, wherein the piezo sound transducer is formed as an array comprising a plurality of piezo sound transducer elements, the control device (item 50) being configured to control the multitude of piezo sound transducer elements within a first time interval such that the first sound wave is emitted in a first direction, and to control the multitude of piezo sound transducer elements within a second time interval such that the first sound wave is emitted in a second direction (Fig 11).
With respect to claim 22, Cerofolini discloses an acoustic system (Figs 10-11) comprising: an acoustic transducer device comprising: a piezo sound transducer (item 210) configured to emit a first sound wave in a radiation direction on the basis of a 
With respect to claim 24, Cerofolini discloses an acoustic system (Figs 10-11) comprising: an acoustic transducer device comprising: a piezo sound transducer (item 210) configured to emit a first sound wave in a radiation direction on the basis of a control signal (Fig 11); and an MUT sound transducer (item 310) configured to provide an output signal on the basis of a second sound wave received from a receive direction (Fig 11); a control device (item 50) configured to control the piezo sound transducer of the transducer device so as to acquire the output signal from the MUT sound transducer and so as to provide an information signal comprising information which relates to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cerofolini in view of Erikson et al. (US 6325757).
With respect to claim 19, Cerofolini discloses the acoustic system as claimed in claim 15.
Cerofolini does not disclose a display element configured to present an image signal or information based on the information signal.
Erikson et al. teaches a piezoelectric ultrasound transducer that includes a display element configured to present an image signal or information based on the information signal (column 12, lines 8-12).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the display of Erikson et al. with the ultrasound device of Cerofolini et 
With respect to claim 21, Cerofolini discloses the acoustic system as claimed in claim 15, wherein the piezo sound transducer and the MUT sound transducer of the transducer device are fixedly connected to each another within a stack, wherein moving of an element of the piezo sound transducer may cause a movement in at least one element of the MUT sound transducer (Fig 11).
Cerofolini does not disclose that the control device is configured to control the piezo sound transducer such that it moves at a frequency within a tolerance range which lies within a range of smaller than or equal to ±10 % of a mechanical resonant frequency of the MUT sound transducer.
Erikson et al. teaches a piezoelectric ultrasound transducer in which the control device is configured to control the piezo sound transducer such that it moves at a frequency within a tolerance range which lies within a range of smaller than or equal to ±10 % of a mechanical resonant frequency of the MUT sound transducer (column 18, lines 47-61, wherein the transducers are driven at the resonant frequency).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the resonant frequency of Erikson et al. with the ultrasonic transducer of Cerofolini et al. for the benefit of providing more efficient driving that is provided at the resonant frequency.
With respect to claim 23, Cerofolini discloses an acoustic system (Figs 10-11) comprising: an acoustic transducer device comprising: a piezo sound transducer (item 210) configured to emit a first sound wave in a radiation direction on the basis of a 
Cerofolini does not disclose that the control device is configured to control the piezo sound transducer such that it moves at a frequency within a tolerance range which lies within a range of smaller than or equal to ±10 % of a mechanical resonant frequency of the MUT sound transducer.
Erikson et al. teaches a piezoelectric ultrasound transducer in which the control device is configured to control the piezo sound transducer such that it moves at a frequency within a tolerance range which lies within a range of smaller than or equal to ±10 % of a mechanical resonant frequency of the MUT sound transducer (column 18, lines 47-61, wherein the transducers are driven at the resonant frequency).
.
Response to Arguments
Applicant's arguments filed 5 January 2021 have been fully considered but they are not persuasive. Applicant argues that Cerofolini does not disclose the combination of a piezoelectric transducer and a MUT transducer. However, Cerofolini discloses a device that includes a plurality of piezoelectric transducer elements, all of which are also MUT (p-MUT) transducers. Therefore, Cerofolini discloses a device including the claimed combination of a piezoelectric transducer and a MUT (p-MUT) transducer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.